Citation Nr: 0502761	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to May 24, 1993, for 
service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1970 to March 
1972 and he served in the Republic of Vietnam from February 
to December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which granted service connection for diabetes 
mellitus, presumptively as due to inservice exposure to Agent 
Orange, effective May 24, 1993.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February to December 1971. 

2.  The veteran's January 1985 claim for service connection 
for residuals of inservice exposure to herbicides was denied 
in June 1985.  No appeal was taken from that decision.  

3.  The veteran's claim for service connection for diabetes 
mellitus was received on May 24, 1993.  


CONCLUSION OF LAW

An effective date prior to May 24, 1993, for service 
connection for diabetes mellitus is not warranted.  38 C.F.R. 
§ 3.816 (2004).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which 
essentially eliminate the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 
(2003) (implicitly holding that RO decisions and statements 
of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was not formally notified as to the 
respective VCAA rights, duties, and responsibilities but was 
informed of the applicable VCAA law and regulations in the 
February 2004 statement of the case (SOC).  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error because the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of the claim.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
SOC (containing the VCAA regulations).  However, at the May 
2004 hearing before the undersigned traveling Veterans Law 
Judge, sitting at Cheyenne, Wyoming, the veteran testified 
that private clinical records which would verify that he was 
first diagnosed as having diabetes in September or October 
1982 were no longer available (page 5 of that transcript) and 
that he did not have in his possession any additional 
relevant records or evidence (page 9).  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  

In sum, the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) are on file as 
are his VA clinical records.  The veteran testified in 
support of his claim at the May 2004 travel board hearing and 
from that testimony it does not appear that any relevant 
private clinical records exist.  Moreover, there does not 
appear to be any factual dispute in this case.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

The veteran testified in May 2004 that he was first diagnosed 
as having diabetes mellitus, and given medication for that 
disorder, when he sought evaluation at his employer's clinic 
in September or October 1982 but that those records no longer 
exist (page 5 of that transcript). 

In January 1985 the veteran claimed service connection for 
exposure to Agent Orange and reported that he had had an 
examination in September 1984 at a VA facility in Denver, 
Colorado.  The RO attempt to locate such a record but was 
informed, via VA Form 10-7131, that there was no record of 
the veteran's having had an Agent Orange examination and he 
was not scheduled for one in the "upcoming future."  

The veteran was then scheduled for a VA Agent Orange 
examination.  That examination was conducted in April 1985, 
at which time it was noted that he had diabetes.  This is the 
earliest clinical evidence on file reflecting that the 
veteran had diabetes mellitus. 

A June 1985 rating decision denied service connection for 
residuals due to exposure to Agent Orange.  Diabetes mellitus 
was not specifically listed as a disorder for which service 
connection was denied.  

Subsequent VA clinical records in the 1980s and early 1990s 
continue to note that the veteran had diabetes mellitus. 

In VA Form 21-4138, Statement in Support of Claim, received 
on May 24, 1993, the veteran, in pertinent part, claimed 
service connection for diabetes.  

The veteran was notified by letter of March 31, 1994, of a 
March 12, 1994, rating decision that denied service 
connection for diabetes mellitus.  However, no appeal was 
taken from that rating decision and, so, it became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  

After the veteran filed an application to reopen the claim 
for service connection for diabetes mellitus in September 
1999, he was notified in February 2000 of a rating decision 
that month which denied reopening of the claim.  

The veteran again applied to reopen the claim in November 
2000, following which the February 2003 rating decision being 
appealed granted service connection for diabetes mellitus, as 
associated with inservice herbicide exposure, and assigned a 
20 percent disability rating, both effective May 24, 1993.  

At the May 2004 travel board hearing the veteran and his 
representative cited, at page 4, Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal.) as 
providing for a legal basis for an effective date prior to 
May 24, 1993.  However, the holding in that case has now been 
incorporated in regulatory form at 38 C.F.R. § 3.816 (2004), 
Awards under the Nehmer Court Orders for disability or death 
caused by a condition presumptively associated with herbicide 
exposure, which provides, in pertinent, as follows:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3)  If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4)  If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  

(g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2004).  

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) and has a "Covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed.Cir. 2002).  

Here, the veteran's January 1985 claim for service connection 
for residuals of exposure to Agent Orange did not reflect an 
intent to claim service connection for diabetes, within the 
meaning of the last sentence of 38 C.F.R. § 3.816(c)(1).  
Moreover, his January 1985 claim was denied by the RO in June 
1985 and, so, there was no denial between September 25, 1985, 
and May 3, 1989, within the meaning of 38 C.F.R. 
§ 3.816(c)(1).  Accordingly, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).  

In this case the current May 24, 1993, effective date has 
been set in accordance with the provisions of 38 C.F.R. 
§ 3.816(c)(2).  Specifically, if a VA claim was pending on 
May 3, 1989, or, as in this case, was received between that 
date (in this case it was received on May 24, 1993) and the 
May 8, 2001, effective date of the regulation making diabetes 
mellitus a disease presumptively due to inservice herbicide 
exposure, the effective date is the latter of the date the 
claim was received (i.e., May 24, 1993) or the date the 
disability arose (allegedly in 1982), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.  

Here, even the veteran's own testimony was that he first 
developed symptoms of diabetes consisting of frequent 
episodes of thirst and frequent urinary urgency and that 
diabetes was first diagnosed in 1982.  So, there could not 
have been any claim for service connection within one year of 
his service discharge in 1972.  Moreover, even assuming, 
without conceding, that diabetes first arose in 1982, under 
38 C.F.R. § 3.816(c)(2), the proper effective date is not the 
date the disability arose but the later of either when it 
arose or when the claim was filed, i.e., May 24, 1993.  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See, e.g., Servello, 3 Vet. 
App. at 198."  Lalonde v. West, 12 Vet. App. 377, 380-381 
(1999).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  

The veteran's VA outpatient treatment records prior to May 
1993 do not reflect an intent to claim service connection for 
diabetes and, thus, cannot be an informal claim under 38 
C.F.R. §§ 3.155 and 3.157.  See Crawford v. Brown, 5 Vet. 
App. 33, 35-36 (1993) merely requesting, or claiming, and 
receiving VAOPT is not the same as requesting compensation 
benefits).  Likewise, his VA hospitalization in November 1990 
and repeated VA examinations in the 1980s and early 1990s do 
not reflect an intent to claim entitlement to service 
connection for diabetes and, so, are also not informal claims 
for the purpose of an earlier effective date. 

In sum, as explained above, the fact that the veteran filed a 
claim for residuals of inservice exposure to herbicides in 
January 1985, which was denied in June 1985, does not provide 
a basis for an effective date prior to May 24, 1993, because 
it does not fall within the parameters of the provisions in 
38 C.F.R. § 3.816 providing for an earlier effective date.  
While the Board has carefully considered the arguments 
advanced on appeal, there is no basis for favorable action 
under the circumstances.


ORDER

An effective date prior to May 24, 1993, for service 
connection for diabetes mellitus is denied.  


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


